               Case 3:19-cv-02205-JSC Document 87 Filed 07/29/20 Page 1 of 1



 1   Glenn Katon (SBN 281841)
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3
     gkaton@katon.law
 4   Phone: 510-463-3350
     Fax: 510-463-3349
 5
     ATTORNEY FOR PLAINTIFFS
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
     BRIAN HOFER, et al.,                  ) Case No.: 3:19-cv-02205-JSC
11                                         )
                  Plaintiffs,              ) STIPULATION OF DISMISSAL WITH
12                                         ) PREJUDICE
           vs.                             )
13                                         )
     KYLE EMLEY, et al.,                   )
14                                         )
                  Defendants.              )
15                                         )
     _____________________________________ )
16
17          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs, Brian and

18   Jonathan Hofer, and Defendants, Kyle Emley, William Odom, Brandon Gant, and County of

19   Contra Costa, stipulate to the dismissal of all claims against all Defendants in the above-

20   captioned case, with prejudice.

21
22   Respectfully submitted,

23    KATON.LAW                                       OFFICE OF THE CONTRA COSTA
                                                      COUNTY COUNSEL
24
      /s/ Glenn Katon
25    Glenn Katon                                     /s/ Dylan Radke
                                                      Dylan Radke
26    ATTORNEY FOR BRIAN HOFER AND
      JONATHAN HOFER                                  ATTORNEY FOR KYLE EMLEY, WILLIAM
27                                                    ODOM, BRANDON GANT, and COUNTY
28                                                    OF CONTRA COSTA



     STIPULATION OF DISMISSAL WITH PREJUDICE 3:19-cv-02205-JSC
